t c memo united_states tax_court michael t chappell petitioner v commissioner of internal revenue respondent docket no filed date michael t chappell pro_se linda j wise for respondent memorandum findings_of_fact and opinion colvin judge respondent determined deficiencies in petitioner’s federal_income_tax of dollar_figure for and dollar_figure for an addition_to_tax under sec_665l1 a of dollar_figure for and accuracy-related_penalties under sec_6662 of dollar_figure for and dollar_figure for - after concessions the issues for decision are whether petitioner’s proper filing_status is head_of_household for and as petitioner contends or married_filing_separately as respondent contends we hold that it is married_filing_separately whether petitioner is entitled to the earned_income_credit for we hold that he is not whether petitioner had unreported income from his schedule c business for and we hold that he had unreported income of dollar_figure for and dollar_figure for whether petitioner may deduct miscellaneous expenses related to his income_tax return preparation business for and we hold that he may to the extent discussed below whether petitioner is liable for the 10-percent addition_to_tax under sec_72 for for an early distribution from a retirement account we hold that he is ' respondent determined that petitioner had unreported gross_receipts for of dollar_figure but now concedes that dollar_figure is nontaxable or was reported in income by petitioner in that year dollar_figure taxable_distribution from retirement money market account included in taxable_distribution reported by petitioner dollar_figure date workers’ compensation settlement payment dollar_figure of dollar_figure deposit made on date and the dollar_figure deposits made on oct nov and date unemployment_compensation included in income reported by petitioner dollar_figure nontaxable insurance recovery payment and a dollar_figure debit on date adjustment for returned check - whether petitioner is liable for the addition_to_tax for failure to timely file under sec_6651 for we hold that he is whether petitioner is liable for the accuracy-related_penalty under sec_6662 for and we hold that he is unless otherwise indicated section references are to the internal_revenue_code rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found a petitioner michael t chappell petitioner lived in montgomery alabama when he filed the petition in this case petitioner and angela denise mcgraw chappell mrs chappell have been married since they have three children lesley nicole nicole chappell was born date ashley brooke brooke chappell was born date and michael tyrone tye chappell was born date nicole was diagnosed with hodgkins disease around date petitioner and mrs chappell lived apart in and petitioner’s liability for self-employment_tax the self- employment_tax deduction the amount of petitioner’s standard_deduction and whether petitioner’s dependency_exemption in is limited by sec_151 are computational q4e- petitioner’s father charles chappell has been a public accountant in montgomery for more than years b petitioner’s tax preparation business petitioner has operated an unincorporated income_tax preparation business in montgomery for years he operated the business from his home pincite lower wetumpka road in montgomery in and petitioner did not prepare or file any forms w-2 wage and tax statement or forms 1099-misc miscellaneous income for his tax preparation business in and cc petitioner’ s house sec_1 the lower wetumpka road house on date petitioner bought a house pincite lower wetumpka road the lower wetumpka road house in montgomery for dollar_figure petitioner financed dollar_figure of the purchase_price through the sellers petitioner made the monthly payments on the mortgage usually dollar_figure including taxes and insurance from his colonial bank account he paid dollar_figure in and dollar_figure in the lower wetumpka road house has square feet and contains four rooms and a kitchen and bathroom petitioner used the large room in the front of the house as a waiting room during tax filing season it was also used by the freedom quilting bee a 150-year old guilting cooperative on whose behalf petitioner - lobbied the room contained a copy machine shelves a couch and a large quilting frame the small room in the front of the house was a year-round office for tax customers petitioner kept files and computer records in that room during tax season the medium-sized room adjoining the rear of the large room usually contained three desks and a television after tax season the guilters sometimes watched television in the room petitioner also used it as a map and meeting room for his lobbying_activities there is a bedroom next to the room petitioner used as the tax office the bedroom is about square feet and contains a bed a dresser mirrors shelves closet and a linen closet that is the only bed in the house the creek drive house on date petitioner and mrs chappell bought a house pincite creek drive the creek drive house in montgomery for dollar_figure the creek drive house was built in and has big_number square feet petitioner paid the mortgage on this house mrs chappell lived in this house in and one of the rooms in the creek drive house was used by petitioner’s children to do their homework by nicole for tutoring neighbor children in math and to develop computer_software petitioner called that room the one-room schoolhouse - - during the years in issue tye attended flowers elementary_school mrs chappell’s house was in that school district petitioner’s house was not tye’s school records stated that his home address wa sec_118 creek drive ie mrs chappell’s house d petitioner’s workers’ compensation petitioner worked for unisys corp in and for part of he was injured on the job in date and received weekly workers’ compensation of dollar_figure from date to june or date he settled his workers’ compensation claim on date for dollar_figure be petitioner’s car and truck in date petitioner and mrs chappell leased a mazda automobile petitioner made the lease payments and mrs chappell drove this car petitioner sometimes drove the mazda in during petitioner drove a mazda truck for business and personal purposes f petitioner’s pension distribution from unisys corp petitioner was laid off by unisys in he applied for unemployment_compensation on date petitioner received a taxable_distribution of dollar_figure from fidelity investments his unisys retirement account in petitioner reported the distribution on his return petitioner did not reach the age of in - jj - g petitioner’s income_tax returns petitioner signed his federal_income_tax return on date and filed it on or after that date he timely filed his return petitioner reported gross_receipts from his tax preparation business of dollar_figure for and dollar_figure for petitioner deducted car and truck expenses in the amount of his monthly payments on the mazda truck petitioner deducted the following amounts for business_expenses for and advertising s s car and truck big_number -- expenses commissions and big_number big_number fees insurance big_number big_number interest big_number big_number office expense -- big_number rent big_number big_number repairs and maintenance supplies big_number taxes and licenses utilities big_number big_number wages big_number big_number --- - h respondent’s audit and determination respondent’s tax_auditor shirley todd todd audited petitioner’s and income_tax returns petitioner gave todd his colonial bank statements for january to date he did not produce any other bank statements petitioner did not give complete records of his income and deductions for and to todd petitioner told todd that he employed only one individual in his tax preparation activity and that the individual was an independent_contractor petitioner deducted as rent on his and schedules c mortgage payments he made for the lower wetumpka road house petitioner told todd that he received no gifts or inheritances in and he also said that he calculated gross_receipts for his tax_return activity based on deposits into his colonial bank account respondent determined petitioner’s gross_receipts from the tax preparation business from deposits into petitioner’s colonial bank account respondent averaged petitioner’s deposits for september october and date to estimate an amount for december because petitioner did not give respondent his date bank statement - opinion petitioner bears the burden_of_proof on all issues in this case see rule a a petitioner’s filing_status for and petitioner claimed head_of_household filing_status for and an individual will qualify as a head_of_household if he or she is unmarried at the close of the taxable_year and maintains as his or her home a household which is the principal_place_of_abode for more than half of the taxable_year of a child of the taxpayer see sec_2 a married taxpayer qualifies as unmarried for head_of_household filing purposes if the taxpayer files a separate tax_return the household is for more than one-half of the taxable_year the principal_place_of_abode of the taxpayer's child for whom the taxpayer would be entitled to claim a dependency_exemption the taxpayer pays more than one-half of the cost of maintaining the household for the tax_year and the taxpayer's spouse is not a member_of_the_household during the last months of the tax_year see sec_7703 b petitioner contends that his son tye lived with him at the lower wetumpka road house in and and that he the burden_of_proof provisions of sec_7491 do not apply here because the examination in this case began before date see internal_revenue_service restructuring reform act of publaw_105_206 sec c 112_stat_727 - provided more than half of the cost of maintaining his household in and we disagree petitioner did not show that tye lived with him for more than half of the year in or petitioner’s house had one bedroom which contained one bed there were no other beds in the house and petitioner testified that no one slept on the couch petitioner’s claim that tye lived with him in and is improbable because tye who was in did not have a bed at petitioner’s house and apparently had no place of his own to study or play we conclude that petitioner is not entitled to head_of_household status for and b the barned income credit the next issue is whether petitioner is entitled to the earned_income_credit for a taxpayer who is married must file a joint_return with his or her spouse for the taxable_year in order for sec_32 to apply see sec_32 petitioner was married in but he and mrs chappell did not file a joint_return thus petitioner is not entitled to an earned_income_credit for c unreported income respondent contends that petitioner understated gross_receipts from his tax preparation business by dollar_figure for and dollar_figure for workers’ compensation petitioner contends that weekly workers’ compensation of s400 which he received from date to june or date should be excluded from respondent’s bank_deposits analysis we disagree for the most part petitioner did not show that he deposited all of the workers’ compensation payments in the colonial bank account he did not provide bank records for and his bank statements show only deposits of dollar_figure in january in october and deposit of dollar_figure in may we find that petitioner’s deposits of dollar_figure on january and are workers’ compensation and therefore should be excluded from gross_receipts see sec_104 however the dollar_figure deposit on date occurred after petitioner received his final workers’ compensation settlement in date and is not workers’ compensation purported loans to petitioner petitioner contends that an date deposit of dollar_figure into his account was a loan from mrs chappell that should be excluded from gross_receipts we disagree petitioner’s testimony about the alleged loan was vague he did not state who lent the money to him petitioner provided no evidence to support his claim petitioner offered exhibit 20-p to show that mrs chappell had lent him money we did not admit exhibit 20-p into evidence because petitioner had not exchanged it before -- trial as required by our standing_pretrial_order see rule sec_104 b however even if we had admitted it the documents show only that colonial bank lent mrs chappell dollar_figure not that mrs chappell lent petitioner dollar_figure petitioner contends that from date to date his father lent him and he deposited in his account a total of about dollar_figure to help pay his daughter’s medical bills he contends that this amount includes loans from his father of dollar_figure a week from about october to date petitioner testified that his father endorsed various checks to petitioner from his father’s accounting clients that petitioner deposited into his account beginning around date when petitioner and mrs chappell lost their jobs petitioner testified that his father gave him client checks in the amounts of dollar_figure and dollar_figure in june dollar_figure and dollar_figure in july dollar_figure dollar_figure and dollar_figure in september and dollar_figure and dollar_figure in date that petitioner deposited into his account petitioner’s claim that his father signed over client checks to him is unconvincing absent corroborating evidence such as testimony from his father or copies of the checks at trial petitioner offered into evidence a purported promissory note he signed on the day of trial which states that petitioner agrees to pay dollar_figure plu sec_5 percent simple interest by january we did not admit the purported note into evidence even if we had it would be unconvincing because the note does not state to whom petitioner is to repay the money or when the loan was made and petitioner signed the note more than years after his father allegedly lent him the money petitioner’s business gross_receipts petitioner contends that respondent’s use of the bank_deposits method overstated his income for and he contends that he correctly reported gross_receipts from his tax preparation business of dollar_figure on his return he contends that joseph goggans goggans doing business as rapid refund issued a form 1099-misc miscellaneous income showing goggans paid petitioner nonemployee compensation of dollar_figure in at trial petitioner offered into evidence exhibit 16-p the purported form 1099-misc from goggans we did not admit exhibit 16-p into evidence because petitioner had not exchanged it before trial as required by our standing_pretrial_order we disagree that petitioner correctly reported his gross_receipts for although petitioner testified that he received about checks totaling about dollar_figure in from goggans he did not produce copies of any of those checks or show which deposits to his account in were from goggans petitioner contends that respondent overstated his gross_receipts for date by using his bank records for september to date we disagree petitioner has not suggested an alternative method to compute those gross_receipts we find reasonable respondent’s method of reconstructing petitioner’s date gross_receipts we conclude that petitioner had unreported gross_receipts in the amount determined by respondent for petitioner’s unreported gross_receipts for are adjusted to account for respondent’s concessions for and for reasons stated above at paragraph c-l d miscellaneous business deductions petitioner deducted car and truck commission rent utilities and wage expenses for and whether petitioner was engaged ina trade_or_business other than the tax preparation business petitioner deducted various expenses on his schedules c for and for his tax preparation business the so-called one-room schoolhouse and for his lobbying activity petitioner testified that in he started lobbying for several groups such as the citizens against government waste and the gun owners of america but it did not generate any income in he also said he earned dollar_figure per year lobbying for the gun owners of america in and he also claimed he used the lower wetumpka road house for a rebreeding activity but he did not describe what the activity was petitioner did not establish that the one-room schoolhouse the lobbying activity or the rebreeding activity was an activity - - conducted with the primary purpose of making a profit petitioner did not report on his or returns that he received dollar_figure annually from lobbying even if he had this small amount of income would not establish that the lobbying activity was a trade_or_business in or car and truck expenses a taxpayer may not deduct car and truck expenses unless he or she substantiates by adequate_records or sufficient evidence corroborating the taxpayer’s own statement the amount time place and business_purpose of the car and truck use see sec_274 d petitioner testified and contends that in he used the mazda truck solely for his tax preparation business for example to haul desks and file cabinets between the office at his home and the one-room schoolhouse and that percent of the use of a mazda was for his lobbying business petitioner’s claim that he used the truck percent for business is implausible we believe he used the truck for personal purposes because his wife drove the mazda and he owned no other cars he offered no evidence of the number or length of trips or the total mileage of the truck for petitioner claims that he used the mazda in his lobbying activity however as discussed above he has not shown that the lobbying activity was a trade_or_business in view of the fact -- - that the car was used by his wife we do not find that percent of the use of the car was for petitioner’s business for lobbying petitioner did not have a log records or other corroboration of his testimony relating to his business use of the mazda car and truck as required by sec_274 d petitioner did not establish the percentages of business use of the car and truck see 66_tc_879 65_tc_87 affd per curiam 540_f2d_821 5th cir thus petitioner may not deduct car and truck expenses for at trial petitioner sought to raise for the first time the issue of his car and truck expenses for we ruled that it was then too late to raise that issue even if we had allowed petitioner to raise the issue he did not show he was entitled to deduct car and truck expenses for at trial he testified that he had a mileage log that showed that he used the truck percent for business in however he did not offer a copy of the log into evidence and thus had no records or other corroboration of his testimony relating to his business use of the mazda car and truck for commission and wage expenses petitioner deducted commission expenses of dollar_figure for and dollar_figure for and wage expenses of dollar_figure for and dollar_figure for respondent contends that petitioner may not - deduct commission expenses for and because he did not establish the business_purpose of the payments he did not issue forms to the individuals he claims were independent contractors for the tax preparation business in and and his statement during the audit that he had only one independent_contractor conflicts with his testimony at trial that he had independent contractors in and we disagree at trial petitioner credibly testified that he paid commissions to to independent contractors to work in his tax preparation business in and at trial he introduced copies of canceled checks payable to the independent contractors and testified about the work they performed we conclude that petitioner may deduct commission expenses of dollar_figure for and dollar_figure for petitioner testified that he paid wages of dollar_figure a year in and to each of his three children petitioner’s children were ages and in a taxpayer may deduct payments for compensation if the amount_paid is reasonable in amount and for services actually rendered see sec_162 73_tc_1142 the checks submitted at trial for and are substantially more than the amount of commissions petitioner deducted for those years petitioner did not explain the difference -- - sec_1_162-7 income_tax regs petitioner testified that the payments to his children were based on their needs rather than the services they provided petitioner wrote a check to his wife for dollar_figure dated date and he testified that it was payment to nicole for running the one-room schoolhouse and tutoring students there he later testified that the dollar_figure payment was for nicole’s braces petitioner did not describe what services brooke and tye performed for the tax preparation activity petitioner has not shown that the purported wages he paid his children were for services actually rendered or were reasonable in amount home_office deduction sec_280a a allows a deduction for home_office sec_280a provides in pertinent part sec_280a disallowance of certain expenses in connection with business use of home rental of vacation homes etc a general_rule ---except as otherwise provided in this section in the case of a taxpayer who is an individual or an s_corporation no deduction otherwise allowable under this chapter shall be allowed with respect to the use of a dwelling_unit which is used by the taxpayer during the taxable_year as a residence c exceptions for certain business or rental use limitation on deductions for such use -- certain business use --subsection a shall not apply to any item to the extent such continued expenses if the taxpayer exclusively and regularly uses the home_office as the principal place of a trade_or_business or to meet with clients petitioner contends that he may deduct his rent and utility expenses for home offices in the lower wetumpka road and creek drive houses he contends that he showed that he met the requirements of sec_280 for the lower wetumpka road house by his testimony and his receipts for mortgage and utility payments he testified that he had a large office in the lower wetumpka road house that he used as a tax office and which the freedom quilting bee used he also had a second office in that home that he uses during tax season for tax preparation and as a map room for the lobbying activity when it is not tax season continued item is allocable to a portion of the dwelling_unit which is exclusively used on a regular basis---- a as the principal_place_of_business for any trade_or_business of the taxpayer b as a place of business which is used by patients clients or customers in meeting or dealing with the taxpayer in the normal course of his trade_or_business or in the case of an employee the preceding sentence shall apply only if the exclusive use referred to in the preceding sentence is for the convenience of his employer - - this office contains a television he testified that his employees also used the kitchen and bathroom petitioner did not establish that he used any portion of the lower wetumpka road house exclusively as the principal_place_of_business for his tax_return business or as a place to meet with clients he used the bathroom and kitchen for personal purposes the television was in the second office we do not find that petitioner used these rooms exclusively for the tax preparation activity because the rooms were used for non-business purposes by the quilting group and the lobbying activity petitioner contends that he is entitled to a home_office deduction for rent he paid to his estranged wife to use an office at the creek drive house he testified that he used the following rooms in the creek drive house a room for the one-room schoolhouse the kitchen bathroom for clients and the back of the house for a rebreeding program not otherwise described in the record petitioner did not establish that he used any part of the creek drive house as the principal_place_of_business of a trade_or_business as discussed at paragraph d-1 above he did not show that the activity conducted in the one-room schoolhouse was a trade_or_business he did not use the kitchen and bathroom exclusively for business and he testified that his children did their schoolwork in the room he called the one-room schoolhouse --- - we conclude that petitioner may not deduct home_office expenses for the lower wetumpka road or creek drive houses eb the percent tax for early distributions from a retirement_plan a 10-percent additional tax is imposed on early distributions from a qualified_retirement_plan which are includable in the recipient's gross_income unless one of the exceptions listed in sec_72 applies see sec_72 and in petitioner received a taxable_distribution of dollar_figure from fidelity investments he did not attain age in petitioner contends that he paid the additional tax with his return petitioner reported the fidelity investments distribution as income on his return however he did not pay a 10-percent additional tax for that distribution thus we sustain respondent’s determination that petitioner is liable for a 10-percent additional tax on the distribution f addition_to_tax for failure to timely file under sec_6651 a respondent determined and contends that petitioner is liable for the addition_to_tax under sec_665l1 a for failure to timely file his income_tax return for a taxpayer is liable for an addition_to_tax of up to percent for failure to timely file a federal_income_tax return unless the failure was due to reasonable_cause and not willful neglect see sec_6651 the addition_to_tax is imposed on the net amount due see sec - b the taxpayer bears the burden of proving that the failure is due to reasonable_cause and not willful neglect see 469_us_241 petitioner filed his return year late he contends that he is not liable for the addition_to_tax for failure to timely file because the amount of his withholdings for exceeded his tax_liability and he claims he does not owe any additional tax for that year we disagree petitioner is liable for the addition_to_tax for failure to timely file the return because he is liable for additional tax for attributable to his change in filing_status the understatement of gross_receipts from the tax preparation business and the disallowance of various deductions g accuracy-related_penalty under sec_6662 a respondent contends that petitioner is liable for the accuracy-related_penalty for negligence under sec_6662 for and taxpayers are liable for a penalty equal to percent of the part of the underpayment attributable to negligence or disregard of rules or regulations see sec_6662 and b petitioner contends that he is not liable for the negligence_penalty because he does not owe any additional tax for and we disagree based on our holdings above we hold that he is liable for the negligence_penalty for and h post-trial issue sec_1 tort claims for alleged violations of federal acts petitioner asserted tort claims for alleged violations by former and current irs officials of the privacy_act of u s c sec_552a and other purported federal statutes for which he provided no citations this court has only such jurisdiction as provided by congress see sec_7442 see also 84_tc_560 72_tc_81 affd without published opinion 688_f2d_815 2d cir because petitioner has not established that we have jurisdiction to review these claims we do not consider this issue amendment of petition to raise post-trial issues petitioner sought to amend his petition to claim the deductibility of mortgage interest for the creek drive house for and and an unspecified amount of medical_expenses for leave to amend a petition is freely granted when justice requires see rule a however where no justification for delay exists or if the adverse_party would be unfairly prejudiced or substantially inconvenienced by the granting of leave to amend the request is denied see 704_f2d_44 2d cir shea v commissioner tcmemo_1991_518 kloppenberg co v commissioner t c - memo petitioner sought to raise this issue late in the trial we ruled that the issue was not timely and therefore we would not consider it we affirm that ruling now see 64_tc_331 62_tc_684 affd 523_f2d_1308 8th cir to reflect concessions and the foregoing decision will be entered under rule
